                 Case 2:19-cv-02431-MCE-EFB Document 4 Filed 12/09/19 Page 1 of 3


                                    UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA                      FILED
 ANTOTNE"D':·: JOHfJSOfr,' MD,
                                                                                              DEC 0 8 2019
                                                  APPLICATION TO PROCEED ldfll:·o~S'R~~;a~CJA~f T
                    Petitioner                    IN FORMA PAUPERIS      •---,~nll"'!!!rr-~~-
          vs.                                     BY A PRISONER
P. THOMPSON, WARDEN,
                    Respondent(s)                 CASE NUMBER:       £ .' /Cf- CV-    21 ~I- EPLS     \ftC)

         I, ANTOINE D• JOHNSON' MD                      , declare that I am the petitioner in the above-entitled
 proceeding~  that, in support of my request to proceed without prepayment of fees under 28 U.S. C.§ 1915, . ,
 I declare that I am unable to pay the fees for these proceedings or give security therefor and that I am entitled to
 the relief sought in the petition.

          In support of this application, I answer the following questions under penalty ofperjury:
 1. Are you currently incarcerated:      K] Yes         0 No (If ''No" DO NOT USE THIS FORM)

    If "Yes" state the place of your incarceration.     Herlong    Sat~llite Ca~m~r~---

          Have the institution fill out the Certificate portion of this application.
 2. Are you currently employed?          0 Yes          KX No

    a.    If the answer is "Yes" state the amount of your pay.

    b.    If the answer is ''No'' state the date of your last employment, the amount of yaur take-home salary or
          wages and pay period, and the name and address of your last employer.
                            I can't reca 11 .
 3. In the past twelve months have you received any money from any of the following sources?

    a. Business, profession or other self-employment             0 Yes         IXl No

    b. Rent payments, interest or dividends                      0 Yes         l0J No

    c. Pensions, annuities or life insurance payments            0 Yes         OCJ   No

    d. Disability or workers compensation payments               0 Yes         Kl No

    e. Gifts or inheritances                                     DYes          ~No

    f. Any other sources                                         DYes          ~No

 If the answer to any of the above is "Yes" describe by that item each source of money and state the amount
 received and what you expect you will continue to receive. Please attach an additional sheet if necessary ...

 ifpform.hab (rev. 7/02)
                    Case 2:19-cv-02431-MCE-EFB Document 4 Filed 12/09/19 Page 2 of 3


4. Do you have cash or checking or savings accounts?                            0 Yes                ~No
                                                                                                                                             ·.~.


        If "Yes" state the total amount:


5. Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or other
valuable property?                                                     0 Yes               &1 No

        If "Yes" describe the property and state its value. - - - - - - - - - - - - - - - -


6. Do you have any other assets?                                                0 Yes                IX1 No

        If "Yes" list the asset(s) and state the value of each asset listed.




7. List the persons who are dependent on you for support, state your relationship to each person and indicate
how much you contribute to their support.
                                              Not Applicable.



             I declare under penalty of perjury that the ~~~~~ation is true and correct.

                                                            --/~,/;
                                                                        1
        /(bDJt<>\5                                 / ,'/           /    ---------
        1 DATE
I
    I
                                                               I
                                                        CERTIFICATE
                                        (To be completed by the institution of incarceration)

             I certify that the applicant named herein has the sum of$ '                   0~             on account to his/her credit at

_f(L.--.::C=l"""""''--t-\+-~-E._:J?.-l""":............:~{=-.:)f\J~~6.~~--_ _ _ (name of institution). I further certify that during the past six months
the applicant's average monthly balance was$ I 5.33 . I further certify that during the past six months the

average of monthly deposits to the applicant's account was$                       4:?l.e.l5 .




ifpform.hab (rev. 7/02)
     Case4,2:19-cv-02431-MCE-EFB
December      2019               Document 4 Filed 12/09/19 Page 3 of 3




·ro: Clerk of the Court
From: Antoine D. Johnson, MD
       t/61306-019



     Dear Sir or Madam,


     Enclosed is a completed copy of an IN FORMA PAUPERIS application

intended to accompany my EMERGENCY APPLICATION FOR MANDAMUS.



     Please substitute or add this completed application.



     Note:   I have not been notified of the case number to the

underlying emergency action, so please take care. :.To assist you,

the MANDAMUS action is dated November 30, 2019.




     Cordially,




                                                         I

                                                     /
